Citation Nr: 0108452	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected paralysis, incomplete, anterior tibial 
nerve, left, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of gunshot wound, left leg, 
muscle group XI, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claims for: (1) an increased disability 
evaluation, in excess of 20 percent, for service-connected 
paralysis, incomplete, anterior tibial nerve, left; and (2) 
an increased disability evaluation, in excess of 20 percent, 
for service-connected residuals of gunshot wound, left leg, 
muscle group XI.  The appellant subsequently filed a timely 
notice of disagreement and substantive appeal regarding these 
two issues.


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the agency of original jurisdiction has not yet considered 
whether any additional notification or development actions 
are required in this case under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
remand the issues on appeal to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the VCAA, as these claims were 
pending as of the date of passage of this law, November 9, 
2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated 
that, even assuming that it could divine in the first 
instance on the particular facts of a particular case that no 
amount of additional evidence could change an adverse 
outcome, it could not obviate in the first instance the 
requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.  The Board finds that there 
is specific development necessary for a fair adjudication of 
this claim.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

B.  Additional Medical Records Available

In reviewing the appellant's claims file, the Board notes 
that there are essentially no recent medical treatment 
records from which to evaluate the appellant's service-
connected conditions.  There do, however, appear to be 
records available.  In a letter, filed in February 1999, the 
appellant's spouse indicated that the appellant "has also 
been to the V.A. doctor and, he said his leg is much worse 
and he can hardly get around."

Under the circumstances presented by this case, the Board 
concludes that the RO should contact the appellant requesting 
information regarding all medical treatment he has received 
for his service-connected paralysis, incomplete, anterior 
tibial nerve, left, and his service-connected residuals of 
gunshot wound, left leg, muscle group XI.  See 38 U.S.C.A. 
§ 5103A(c) (2000).  Regardless of his response, the RO should 
seek to obtain all available medical records relating to the 
appellant from the VA medical center in Bay Pines, Florida.

C.  Need for Additional Medical Examination

The Board also finds that the appellant should be scheduled 
for an additional VA examination to ascertain the current 
severity of his service-connected paralysis, incomplete, 
anterior tibial nerve, left, and his service-connected 
residuals of gunshot wound, left leg, muscle group XI.  In 
this regard, the appellant has alleged that these conditions 
have deteriorated.  The Board believes that the length of 
time since his last compensation and pensions examination, 
considered with the veteran's allegations of increased 
disability since then, requires more recent data. See 38 
C.F.R. §§ 4.40 and § 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board concludes that an 
additional VA examination to determine the current severity 
of the appellant's service-connected conditions is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant the names and addresses of all 
medical care providers who have treated 
him for his service-connected paralysis, 
incomplete, anterior tibial nerve, left, 
and his service-connected residuals of 
gunshot wound, left leg, muscle group XI, 
during the course of this appeal.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.  
In this regard, the appellant has 
previously alleged receiving treatment 
from the VA medical center in Bay Pines, 
Florida, and an attempt to obtain these 
records should be made regardless of 
response from the appellant.

2.  The appellant should then undergo the 
necessary VA examination(s) by the 
appropriate specialist(s) to determine 
the current degree of severity of his 
service-connected paralysis, incomplete, 
anterior tibial nerve, left, and his 
service-connected residuals of gunshot 
wound, left leg, muscle group XI.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
All necessary tests, including EMG and 
nerve conduction studies, should be 
conducted and all findings reported in 
detail.  
The examiner(s) should also specifically 
address the following:

A.  Muscle Injury

The "cardinal" signs and symptoms with 
respect to muscle injuries must be 
clearly identified, as they may exist, 
with respect to each muscle group 
affected in the left lower extremity. 
Specifically, the examiner should report 
which muscle group(s) are affected, the 
current damage to each muscle group, and 
the functional limitation of each muscle 
group. See 38 C.F.R. § 4.56 (2000).

B.  Nerve Impairment/Damage

The RO should provide the examiner with 
the criteria set forth in Diagnostic Code 
8523 and request that the examiner set 
forth all pertinent findings on 
examination in relationship to the 
Diagnostic Code criteria, to include 
whether the appellant's paralysis is 
complete or incomplete, or whether the 
nerve involvement is wholly sensory.  The 
examiner should also set forth the range 
in degrees of the dorsal flexion of the 
appellant's left foot or indicate whether 
dorsal flexion of the left foot is lost.  

C.  Range of Motion 

The examiner should also describe, in 
degrees, any limitation of motion of the 
left lower extremity (including left knee 
and ankle).  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the left lower 
extremity/knee/thigh during flare-ups or 
when it is used repeatedly over a period 
of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disabilities in question the appellant 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  

The examiner is asked to provide as 
opinion with respect to the degree that 
the veteran's service-connected 
disabilities cause the need for a 
wheelchair.

If no limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated on examination, then the 
examiner should specifically state that 
fact in the examination report.

D.  Scars

With regard to any scars present on the 
appellant's left lower extremity, the 
examiner should identify them, and 
indicate whether there is evidence that 
they are poorly nourished, with repeated 
ulceration; whether they are tender and 
painful on objective demonstration; or 
whether they limit function of the lower 
extremity.

If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, such 
testing or examination is to be 
accomplished.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
appellant's claims for: (a) entitlement 
to an increased disability evaluation in 
excess of 20 percent for service-
connected paralysis, incomplete, anterior 
tibial nerve, left; and (b) entitlement 
to an increased disability evaluation in 
excess of 20 percent for service-
connected residuals of gunshot wound, 
left leg, muscle group XI.  In doing so, 
consideration should be accorded to 38 
C.F.R. §§ 3.321, 4.16, 4.40, 4.45, 4.59 
(2000) and Esteban v. Brown, 6 Vet. App. 
259 (1994).
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



